Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 3 and 10-12 are objected to because of the following informalities:  claim 3 requires treating "the surface of the polycarbonate needle" with NHO3. However, claim 1 from which claim 3 depends describes the polycarbonate needle as the substrate prior to being coated with titanium and gold.  By coating, claim 1 prepares "a coated polycarbonate microneedle".  It would seem as though claim 3 should properly state that the NHO3 treatment step takes place on the surface of "the coated polycarbon.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9, 11-12 and 15-16 recite the limitation "the diagnosable component" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranamukhaarachchi et al. ("Integrated hollow microneedle-optofluidic biosensor for therapeutic drug monitoring in sub-nanoliter volumes" Scientific Reports 4/28/2016, pp. 1-10) in view of Mansoor et al. ("Arrays of hollow out-of-plane microneedles made by metal electrodeposition onto solvent cast conductive polymer structures"  Journal of Microtech Engineering 2013, Vol. 23, pp. 1-10 in view of Microelectronic Engineering, 2014, Vol. 128, pp. 12-18) in view of  Sherman et al. (US6451240) .
Regarding claims 1 and 4, Ranamukhaarachchi teaches that it is known to create microneedles coated with gold (see Surface functionalization of the microneedle device) wherein the needles are further bonded to an aptamer that is further bonded to a thiol modified PEG molecule.  Ranamukhaarachchi fails to teach wherein the aptamer/PEG/thiol component is formed prior to bonding with the microneedle surface.  Ranamukhaarachchi teaches forming a PEG/thiol component on the surface of the microneedle followed by bonding the aptamer to the PEG thiol component. However, the Court has long held that in the absence of a new and unexpected result arising from a change in the order steps performed, a claimed product resulting from a new order of steps wherein the product formed is substantially the same in function and manner is incapable of overcoming a prior art product formed with a different order of steps.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  The teachings of Ranamukhaarachchi are as shown above. Ranamukhaarachchi fails to teach wherein the microneedles are formed by coating gold on titanium sequentially or wherein necessarily the substrate on which those layers are deposited is polymeric.  However, Mansoor teaches that a known method of forming microneedles is to form polymeric microneedle shapes (see Fig. 1) and thereafter coat the microneedles with two successive metal layers with the outer layer being gold and the inner layer being provided to allow sufficient bonding of the gold to the underlying substrate (See section 2.3).  It is further noted that Ranamukhaarachchi literally states that his microneedles are formed by the methods of Mansoor (see Microneedle fabrication).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the microneedles of Ranamukhaarachchi using the methods of Mansoor because Ranamukhaarachchi literally states it. The teachings of Ranamukhaarachchi in view of Mansoor are as 
Regarding claims 2 and 7, Mansoor teaches that the gold coating thickness is in the claimed range (see section 2.3).
Regarding claims 5-6, Ranamukhaarachchi teaches the use of an aptamer sequence attached to the microneedle surface and wherein HRP may be the diagnosable component (see Fig. 2).
Regarding claims 8-9, Ranamukhaarachchi teaches the use of an aptamer sequence attached to the microneedle surface and wherein HRP may be the diagnosable component (see Fig. 2).
Allowable Subject Matter
Claims 13-16 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter will be provided at a time when all remaining claims in the current application would be considered allowable.
Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717